Citation Nr: 0718110	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for vertigo with 
staggering.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Bronze Star Medal with "V" 
device, the Combat Infantryman Badge and the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the veteran's claim of 
service connection for vertigo with staggering.

In August 2006, the veteran testified by video conference at 
a hearing held before the undersigned Veterans Law Judge.  

During the August 2006 hearing, the veteran reported that he 
suffered from chronic ear infections as a consequence of his 
in-service acoustic trauma.  To date, VA has not adjudicated 
this claim and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
evidence indicates that he has dysequilibrium that is due to 
combat-related trauma to the tympanic membrane.


CONCLUSION OF LAW

The veteran's dysequilibrium was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
dysequilibrium, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.  

In his statements and testimony, the veteran asserts that 
service connection is warranted for dizziness and staggering 
because he has this condition due to his combat-incurred ear 
trauma.  In support, he points out that the service medical 
records document his in-service ear trauma.  He also 
highlights that VA has established service connection for 
tinnitus, bilateral hearing loss and perforation of his left 
tympanic membrane due to that in-service trauma.  In 
addition, the veteran cites his numerous combat citations and 
he reports that he had no post-service ear trauma.  Finally, 
he notes that a VA examiner diagnosed him as having 
dysequilibrium of unclear etiology, and urges VA to resolve 
doubt in his favor and grant service connection for this 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, in cases where a veteran asserts service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are applicable.  This 
statute and regulation ease the evidentiary burden of a 
combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the veteran was engaged 
in combat with the enemy, VA shall accept as sufficient proof 
of service connection satisfactory lay or other evidence of 
service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  Dalton v. Nicholson, 21 
Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran has been awarded numerous combat 
citations.  Further, the award certificate for his Bronze 
Star Medal with "V" device reflects that he suffered 
punctured ear drums during combat.  In addition, the service 
medical records confirm that he sustained ear trauma due to a 
combat injury while serving in Vietnam and document that the 
veteran received significant treatment for ear problems 
during service.  Indeed, as the veteran points out, as a 
consequence of his combat ear injuries, service connection 
has been established for tinnitus, bilateral hearing loss and 
the residuals of the perforation of the left tympanic 
membrane.  

In denying this claim, the RO pointed out that the service 
medical records are negative for complaint or treatment of 
vertigo and that there was no medical evidence linking the 
condition to his service-connected ear disabilities.  As the 
veteran has emphasized, however, in March 2003 a VA physician 
diagnosed him as having dysequilibrium.  Further, although he 
indicated that the etiology of the disorder was unclear, the 
examiner stated that because of the condition of the tympanic 
membrane, which was perforated in service, it was possible 
that its hypercompliace touched the stapes, which might 
explain the cause of the veteran's dizziness.  

The March 2003 VA examiner's opinion constitutes the only 
competent medical evidence addressing whether the veteran's 
dysequilibrium is related to service.  The Board interprets 
that examiner's assessment, particularly given his 
explanation, as essentially providing a nexus between this 
condition and the veteran's combat service in Vietnam.  Thus, 
the veteran has satisfied his burden of showing that he 
suffers from a chronic disability as a result of an in-
service injury.  See Dalton; Libertine.  Thus, with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted.


ORDER

Service connection for dysequilibrium is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


